Title: From Alexander Hamilton to Charles Lee, 2 February 1791
From: Hamilton, Alexander
To: Lee, Charles



Treasury DepartmentFebruary 2d. 1791
Sir

I have made a remittance to William Heth Esq. Collector of Bermuda Hundred in Notes of the Bank of North America, made payable to him, which I request you to exchange for specie should any of them be offered by the holders. The Cash included in your returns as well as that received in the current week may be used for that purpose, if requisite.
I am Sir,   your obedient servant.
A Hamilton

